Citation Nr: 1227065	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-01 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 1, 2010.  

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after February 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to August 1970. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

A hearing was held in January 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board issued a decision on the issue of entitlement to a higher initial evaluation for PTSD in July 2011.  In that decision, the Board found that a 50 percent evaluation was warranted for PTSD as of February 1, 2012, but denied a higher initial evaluation prior to that time.  

The Veteran appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in February 2012 approving a joint motion of the Veteran and the VA Office of General Counsel to vacate the July 2011 Board decision regarding the issue of PTSD and remand the issue back to the Board for further development and adjudication.  The appeal is presently before the Board for action consistent with the instructions contained in the joint motion. 

The Board also remanded four unrelated issues in July 2011, which were entitlement to service connection for a right ear disorder, tinnitus, and residuals of a vasectomy and to an increased evaluation for a scar on the right leg.  The requested development has not been completed, and those issues are not currently before the Board.  See 38 C.F.R. § 19.38.  


FINDINGS OF FACT

Since September 21, 2007, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.    


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for a 50 percent disability evaluation for PTSD have been met prior to February 1, 2010. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2011). 

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD. 

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all pertinent pre-and post-service treatment records as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a January 2011 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional, outstanding medical records.  

In addition, the Veteran was afforded VA examinations in connection with his claim.  The most recent examinations were provided in February 2010 and October 2010 to evaluate the severity of his PTSD symptomatology.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history as well as his lay assertions and current complaints and because they describe the service-connected PTSD disability picture in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since his most recent examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds no reason to remand for further examination.

Based on the foregoing reasons, the Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in September 2007.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

In this case, an October 2008 rating decision granted service connection for PTSD and assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board later granted a 50 percent disability evaluation under the same diagnostic code effective from February 1, 2010.  

The schedular disability rating criteria are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130, which provides that a rating of 10 percent is assignable for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

The maximum rating, 100 percent, is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

(The joining of schedular criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).)

When evaluating the level of disability from a mental disorder, consideration must be given to the extent of social impairment, but a rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Likewise, a disability rating for mental disorders must be based on all the evidence of record bearing on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Also, when evaluating mental health disorders, the factors listed in the rating criteria are to be considered simply examples of the types and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co- workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation for his PTSD for the entire time period on appeal.  However, the Board also finds that an initial evaluation in excess of 50 percent is not warranted at any point during the pendency of the appeal.  

In particular, the evidence of record since the effective date for the award of service connection shows symptoms more nearly approximating occupational and social impairment with reduced reliability and productivity, which is consistent with a disability picture involving the 50 percent schedular criteria.  See 38 C.F.R. § 4.130, DC 9411.  

In particular, as noted by the parties to the joint motion for remand, the evidence of record includes symptoms of ongoing major depression.  Moreover, as demonstrated by a September 2008 VA examination, the symptomatology of the Veteran's major depression cannot be separated from his PTSD symptomatology.  Thus, the symptomatology of that major depression must be attributed to his PTSD.  Mittleider, 11 Vet. App. at 182.  

Initially, the Board notes that a November 2007 VA outpatient screening resulted in a score suggestive of only moderate depression.  Thereafter, however, as the parties stipulated in the February 2012 joint motion for remand, a later outpatient depression screening at VA in August 2009 indicated severe depression.  Also pertinent, the September 2008 VA examiner found that the Veteran had episodic patterns of depression and clinically significant anxiety typically associated with PTSD, which was mostly focused on hypervigilance and a preoccupation with staying safe.  The VA examiner also identified the Veteran's depressive symptoms as involving low mood.  

This September 2008 VA examination also shows symptoms involving panic attacks and occasional short-term memory problems, which the VA examiner found to result in low to moderate impairment on a daily basis when combined with concentration and mental focus difficulties.  The VA examiner concluded that the Veteran's PTSD and depression appeared to wax and wane in severity over time, but commented that it was clear that for many years he had been limited in his ability to form close relationships and trust people due to his symptoms.  Therefore, the VA examiner determined that the Veteran had a fair functional ability overall, but indicated that he did suffer limitations and a significant amount of suffering on a daily basis.

The Board notes that the September 2008 VA examination, consistent with the other evidence of record prior to February 1, 2010, shows that the Veteran had clear and coherent communications or intact long-term memory, and there is no indication of difficulty in understanding complex commands or impaired abstract thinking.  Furthermore, the September 2008 VA examiner found the Veteran's depressive symptoms to be low-to-moderate in severity overall, and his PTSD symptoms to be low moderate to moderate in severity overall, which warranted assignment of a GAF score of 68.  

Nonetheless, the Veteran's disability picture prior to February 1, 2010, is found to more nearly approximate occupational and social impairment with reduced reliability and productivity.  Accordingly, the next higher, 50 percent, disability rating is assignable.  See 38 C.F.R. § 4.130, DC 9411.  

The Board finds, conversely, that a disability rating higher than 50 percent is not warranted at any time during the appeal because the evidence does not show a disability picture more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as required for the next higher disability rating, 70 percent, under 38 C.F.R. § 4.130, DC 9411.  

The Board does note that the evidence of record sometimes shows isolated symptoms identified in the rating criteria as characteristic of a 70 percent disability rating.  For instance, a November 2007 VA consultation shows that the Veteran had no thoughts that he would be better off dead or of hurting himself in some way.  Then, at the September 2008 VA examination, he endorsed a past history of suicidal ideations, although he clarified that he had none "for many years."  An August 2009 VA outpatient consultation later shows that the Veteran denied thoughts of taking his own life, but also endorsed having thoughts nearly every day that he would be better off dead or of hurting himself in some way nearly every day.  Most recently, at the February 2010 and October 2010 VA examinations, he again endorsed suicidal ideation.  

There is also some indication of impaired impulse control.  In particular, the Veteran informed the September 2008 VA examiner that he had a long history of anger problems with many arguments and confrontations with others.  He similarly reported during the February 2010 VA examination that he had ongoing problems with road rage and had had no physical intimacy with his wife for years due to violence during intercourse.  At the October 2010 VA examination, he reported controlling his anger outbursts for the sake of his wife.  However, at his January 2011 Board hearing, he related an instance where he went "ballistic" after mistakenly unplugging a VCR instead of the television; he yelled and cursed at his wife.  Hr'g Tr. 18-19.  He also described an incident involving homicidal ideations while he waiting in line at a carwash because he felt the person in front of him was taking too much time and he wanted to kill the person.  Hr'g Tr. 19.  Nonetheless, he did not testify that his anger has resulted in actual violence, and the September 2008 and February 2010 VA examinations affirmatively show that there were no periods of violence.  He informed the September 2008 VA examiner that he had obtained better control of his anger in the prior few years.  

Moreover, the evidence, demonstrates no indication of spatial disorientation.  Nor is there evidence of obsessional rituals which interfere with routine activities.  To the contrary, the Veteran was found fully oriented at a July 2008 VA outpatient consultation, in addition to the September 2008, February 2010, and October 2010 VA examinations.  The September 2008 and February 2010 VA examinations demonstrate that he had no ritualistic behaviors.  Likewise, the September 2008, February 2010, and October 2010 also show clear or unremarkable speech and appropriate hygiene.  Although the Veteran reported at the February 2010 VA examination that his hygiene was worse lately due to depression, he was found able to maintain his personal hygiene and activities of daily living.  

The October 2010 VA examiner found impaired judgment and disturbance of motivation and mood.  Nevertheless, the remaining evidence shows that the disability is not manifested by an inability to establish and maintain effective relationships, as opposed to difficulty in establishing and maintaining effective work and social relationships.  To the contrary, the Veteran has been married to his wife for many years.  At the September 2008 VA examination, he reported that his marriage had lasted 24 years, even though he indicated that slept on the floor because doing so felt safer and his disruptions in sleep made him unable to sleep in bed with his wife.  The Veteran also informed the September 2008 VA examiner that he had been active in many social groups, including veterans' service organizations and various historical societies.  The September 2008 VA examiner found that it was clear that for many years the Veteran had been limited in his ability to form close relationships and trust people due to his symptoms.

At the February 2010 VA examination, the Veteran similarly reported being married 25 years.  Although he indicated that they had no physical intimacy for years, he stated that he felt close emotionally to his wife.  He also reported having a son and daughter from a prior marriage with a distant, but good relationship with the son and a strained one with the daughter.  Additionally, he informed the February 2010 VA examiner that he had acquaintances and coworkers, although he was not close to them.  He also reported being in contact with a friend from his unit in Vietnam, although only over the internet.  The February 2010 VA examiner found that this represented continued impairment in psychosocial functioning with few friends or social interactions.  The VA examiner also characterized the Veteran as having a distant relationship with others, including his children and coworkers; he had difficulty connecting with others and had few friends.

Similarly, at the October 2010 VA examination, the Veteran stated that he engaged in activities such as shopping and dining.  He reported that he enjoyed doing these things for his wife.  He described his current marriage in good terms, which he attributed to his wife's patience, although he again indicated that they slept separately due to his sleep issues.  Otherwise, he informed the October 2010 VA examiner that he had no friends or social activities, except with Marine friends over the internet.  The VA examiner found that this disability picture represented difficulty in establishing and maintaining effective relationships.  

Finally, the Board takes notice of a September 2008 email from the Veteran's son, which shows that his son declined the Veteran's offer to take him out to dinner.  

Most recently, the Veteran testified at his January 2011 Board hearing that he had no friends, but did have people who liked and respected him, and he felt comfortable other Marines with whom he had served.  Hr'g Tr. 23.  

The Board finds that this evidence demonstrates difficulty in establishing and maintaining effective work and social relationships.  However, his ongoing relationship with his wife, his son, his fellow service members, and coworkers, even if distant, is inconsistent with an actual inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

Finally, the evidence of record also does not show difficulty in adapting to stressful circumstances (including work or a worklike setting) or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Again, the evidence of record affirmatively shows that the Veteran has ongoing depression.  Nonetheless, he reported throughout the period of appellate review that he has maintained his position as an elected official (county commissioner).  

Of note, he wrote in a November 2008 testimonial statement that he works as a county commissioner, which was an elected position typically not full-time and not very well-paying.  He indicated he may resign once his current term of office expired in January 2011 due to his physical ailments.  However, at his January 2011 Board hearing, he testified that he maintained the position.  Furthermore, a co-worker wrote in a November 2008 testimonial statement that she had served with the Veteran since November 1982 and he had been actively involved with all scopes of his elected position.  She maintained that he "worked tirelessly."  At the February 2010 VA examination, he was noted to have a variable work schedule and that he had not missed any mandatory meetings, but he reported working fewer hours than normal due to depressive symptoms.  Nevertheless, at the October 2010 VA examination, he reported work tasks involving dealing with budgets, helping delinquents, and cutting weeds.  He also indicated that he self-assigned his tasks and did well at his job.  He felt that people trusted him.  The October 2010 VA examiner concluded that the Veteran had reduced reliability and productivity in occupational functioning 

By comparison,  the Veteran underwent a VA examination in July 2010 (related to heart disease),and reported 80 percent time lost from work due to heart causes, fatigue, inability to handle stress, and weakness.  The VA examiner found that the Veteran had moderate to severe impact on his daily activities due to his heart.  

The Board finds that this evidence demonstrates a degree of symptomatology inconsistent with a disability picture more nearly approximating the criteria for a higher schedular disability rating.  Most significantly, with particular regard to the 70 percent schedular criteria, the evidence does not demonstrate a difficulty in adapting to stressful circumstances (including work or a worklike setting).  The Board finds highly significant in this regard that the Veteran has maintained elected office for nearly 30 years, which is a position that requires him to accomplish complex tasks, such as county budgeting.  See 38 C.F.R. § 4.130, DC 9411.  Likewise, although the Veteran is shown to having ongoing depression, his position is inconsistent with depression affecting the ability to function independently, appropriately, and effectively.  Although the February 2010 VA examination indicates that he had difficulty connecting with others and distant relationships, he nonetheless was noted to have a few friends, including some on the internet , an emotionally close marriage, and a good relationship with his son, which is inconsistent with an inability to establish and maintain effective relationships.  

Notably, the February 2010 VA examination relates the Veteran's report of working fewer hours than normal due to depressive symptoms.  However, he reported that his schedule was variable and noted that he had not missed any mandatory meetings.  Furthermore, he informed that October 2010 VA examiner that he did well at this position and that people trusted him.  The Board also finds it significant that the July 2010 VA examination affirmatively attributes a reported 80 percent decline in work to the Veteran's heart disease for which he is separately service-connected.  Thus, this degree of diminished functioning may not be attributed to the service-connected PTSD with depression.  See Mittleider, 11 Vet. App. at 182.   

Finally, there is some evidence showing symptoms suggestive of the criteria for a total (100 percent) schedular disability rating.  For instance, the February 2010 VA examination reflects the Veteran's complaints that his hygiene had grown worse lately.  However, he did not report an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  To the contrary, he presented to the February 2010 examination and the subsequent VA examination in October 2010 neatly groomed.  The February 2010 VA examination further notes that the Veteran's thought process was rambling tangentially, which is also suggestive of a 100 percent evaluation.  Similarly, the October 2010 VA examination shows that his thought content was notably preoccupied and was also easily distracted and went off track.  Nonetheless, the February 2010 VA examination shows that the Veteran was able to complete cognitive tasks, and the October 2010 VA examiner found his thinking productive and logical.  Thus, the evidence is inconsistent with a gross impairment in thought process.  38 C.F.R. § 4.130.  Accordingly, his symptoms are not shown to more nearly approximate the criteria of a 100 percent schedular disability rating.  

In summary, the evidence of record shows some symptoms consistent with the criteria for a higher rating.  Particularly, as stipulated by the parties to the joint motion for remand, the evidence confirms deficiencies in judgment and mood.  Further, as agreed to by the parties, the evidence reflects social impairment and "poor quality relationships with others."  Nevertheless, the Board reiterates that the marriage of nearly 30 years and his long-term position as county commissioner both demonstrate that his disability picture does not result in an inability to establish and maintain effective relationships or difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Board takes particular notice, at this point, of the Veteran's Board hearing testimony, where he made clear that the nature of his elected office prevented him from seeking treatment for his PTSD because doing so could jeopardize his career.  Hr'g Tr. 20.  The Board finds that this testimony best demonstrates the stressful nature of the Veteran's elected office and the sophisticated relationships required to maintain it.  To reiterate, he informed the October 2010 VA examiner that he did well at this job and people trusted him.  

The Board also acknowledges the assigned GAF scores during the period under review.  The GAF scores ranged from a high of 68 in September 2008 to a low of 50 in February 2010 and October 2010, which represents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV Quick Reference at 46-47.  The Board in its lay capacity cannot dispute the assignment of these GAF scores.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board may not base a decision on its own unsubstantiated medical opinion).  

Nonetheless, the Board will observe, with due deference to the GAF scores assigned in February 2010 and October 2010, that a GAF score of 50 is inconsistent with the actual symptoms shown on clinical evaluation, which do not more nearly approximate the criteria for a higher disability rating, as explained in greater detail immediately above.  See 38 C.F.R. § 4.126(a) (GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned); see also Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (Although the Board may permissibly draw "inference[s] based on the evidence," any inference resulting in a medical determination must be independent and cited.  Otherwise, it is an impermissible medical inference in violation of Colvin.)  

Thus, when considering the Veteran's overall disability picture, the Board finds that the evidence is inconsistent with a degree of symptomatology more nearly approximating the schedular criteria for assignment of the next higher, 70 percent, disability rating.  See 38 C.F.R. § 4.130, DC 9411; Mauerhan, 16 Vet. App. at 442-43.  Consequently, the Board finds that an evaluation higher than the currently-assigned 50 percent is not warranted.  "Staged ratings" are not warranted because the schedular criteria for a 50 percent disability rating were met throughout the entire period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  As the preponderance of the evidence is against the claim for a disability rating higher than 50 percent, the benefit- of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1)). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Subject to the provision governing the award of monetary benefits, a 50 percent disability evaluation for PTSD prior to February 1, 2010, is warranted.  

An initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
JESSICA J. WILLS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


